Exhibit 10.43

 

[g102851kgi001.gif]

SOUTH ATLANTIC PETROLEUM LIMITED

3rd, 11th & 12th Floors,

RC: 284117

South Atlantic Petroleum Towers,

1, Adeola Odeku Street, P.O. Box 73152, Victoria Island, Lagos, Nigeria.

Tel: +234 (1) 903 2750, (1) 270 1906, (1) 462 3100 Fax: +234 (1) 271 9263, (1)
270 1907

E-mail: info@sapetro.com

Website: www.sapetro.com

 

12th April 2017

 

The Chief Executive Officer

SCS Corporation Limited

12012 Wickchester Lane, Suite

Houston, TX 77079, USA

 

Attention: Mr. Ray Leonard

 

Dear Sir,

 

Re: Farmout Agreement — Farmor’s Financing (Side Letter)

 

We refer to the Farmout Agreement dated 30th March 2017 between SCS Corporation
Ltd., a company registered in the Cayman Islands, a wholly owned subsidiary of
Hyperdynamics Corporation (the “Farmor”), and South Atlantic Petroleum Limited
(the “Farmee”) (the “Agreement”).

 

Capitalised terms not otherwise defined in this letter (“Side Letter”) have the
meaning set out in the Agreement.

 

Section 2.1(e) of the Agreement (the “Financing Condition”) provides that, as a
condition precedent to the occurrence of the Trigger Date:

 

Farmor shall have obtained and maintained as of April 10, 2017, (local time in
the Republic of Guinea), to the satisfaction of Farmee acting reasonably,
sufficient cash or committed financings to enable it to meet its obligations to
pay for its Participating Interest share of the Obligation Well Costs.

 

Pursuant to Section 2.2 of the Agreement, Farmee is entitled, by written notice
to Farmor, to waive the condition set out in Section 2.1(e) in whole or in part
at any time

 

Following discussions with Farmor regarding Farmor’s progress in satisfying the
Financing Condition, the Farmor has informed the Farmee that there is the
possibility that the Farmor may not satisfy the Financing Condition within the
required timeframe.

 

To enable the  Agreement to subsist and allow for the Trigger Date to occur on
satisfaction of the other conditions set forth in the Agreement, the Farmee
hereby informs the Farmee that if, in the opinion of the Farmee, the Farmor has
obtained and maintained by 10 April 2017 substantial but not sufficient cash or
committed financings to enable it to meet its obligations to pay for its
Participating Interest share of the

 

Directors: General T.Y Danjuma GCON (Non-Executive Chairman), Senator Daisy
Danjuma (Executive Vice Chairman),

Dale Rollins (Managing Director), Mrs Gloria Atta, Mrs Hannatu Gentles, Dr
Thomas John, Mr Bernard Longe.

 

--------------------------------------------------------------------------------


 

Obligation Well Costs, Farmee may elect to waive the Financing Condition in
part, subject to the following further conditions:

 

1.              Farmor shall have obtained and maintained before the Closing
Date, to the satisfaction of Farmee acting reasonably, sufficient cash or
committed financings to enable it to meet its obligations to pay for its
Participating Interest share of the Obligation Well Costs.  This shall be a
condition precedent to the occurrence of the Trigger Date;

2.              For the purpose of paragraph 1 above, sufficient financing shall
mean at least $15,000,000 (fifteen million United State Dollars) in cash,
committed financings to the satisfaction of the Farmee acting reasonably, and/or
expenditure by Farmor from the 1st of April 2017 relating to the drilling of the
Obligation Well, but excluding any expenditure incurred by the Farmor between
15th September 2016 and 31st  March 2017.

3.              Subject to Closing, Farmee shall have the right but not the
obligation to pay for any of the Farmor’s Participating Interest share of the
Obligation Well Costs for which the Farmor is unable to pay;

4.              In the event that the Farmee elects, by written notice to
Farmor, to pay for any part of the Farmor’s Participating Interest share of the
Obligation Well Costs pursuant to paragraph 3 above:

 

a.              the Farmor shall not be in default under the Agreement or the
JOA;

b.              Farmee shall be entitled to require that the Farmor transfers a
share of its Participating Interest corresponding to the amount paid by the
Farmee and the Parties hereby agree that every $1,000,000 paid by Farmee
pursuant to paragraph 3 above shall entitle Farmee to additional 2% interest in
the Contract and JOA from Farmor’s share of Participating Interest, to be
prorated accordingly;

c.               In the event of any transfer of Farmor’s Participating Interest
under this letter, the Parties shall sign such documents as may be necessary to
effect such transfer of interests and Farmor shall submit the relevant documents
to the Government to obtain Government Approval. In the event of the
Government’s approval is not timely obtained or denied, Farmor shall hold the
relevant Participating Interest in trust for the sole and exclusive benefit of
the Farmee.

 

5.              Farmee shall not be liable make any payment, reimburse
expenditure or provide security before Closing and notwithstanding the
Government granting approval before the Closing Date, SAPETRO shall not be
liable for any obligation under the Agreement of the JOA until Closing.

 

1.              Other Terms

 

1.1.         This Side Letter is without prejudice to any rights of the Farmee
under the Agreement, the Farmor Parent Company Guaranty or the Joint Operating
Agreement;

 

Page 2 of 3

--------------------------------------------------------------------------------


 

1.2.         Except otherwise expressly provided the Agreement remain unchanged
and shall continue in full force and effect in accordance with its terms.

 

1.3.         If there is any inconsistency between the terms of this Side Letter
and the provisions of the Agreement, the provisions of this Side Letter shall
prevail.

 

1.4.         The provisions of Article 10 (Confidentiality), Article 12 (Dispute
Resolution) and Section 14.10 (Governing Law) of the Agreement shall apply to
this Side Letter.

 

 

Yours sincerely,

 

 

 

 

 

Signed for and on behalf of SOUTH ATLANTIC PETROLEUM LIMITED

 

 

 

Signature:

/s/ Dale ROLLINS

 

 

 

Printed Name: Dale ROLLINS

 

 

 

Title: Managing Director

 

 

 

Date:

April 12, 2017

 

 

 

 

 

We acknowledge and agree to the above terms.

 

 

 

Signed for and on behalf of SCS CORPORATION LTD

 

 

 

Signature:

/s/ Ray LEONARD

 

 

 

Printed Name: Ray LEONARD

 

 

 

Title: Chief Executive Officer

 

 

 

Date:

April 12, 2017

 

 

Page 3 of 3

--------------------------------------------------------------------------------